Citation Nr: 1339776	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  08-38 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for right knee disability, to include as secondary to service-connected left knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1999 to February 2007.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

When this claim was before the Board in June 2012, it was remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


REMAND

The Board's review of the record reveals that further development is warranted. 

The Veteran seeks entitlement to service connection for a right knee disability, which she asserts is secondary to her service-connected left knee patellofemoral syndrome.  
 
The Veteran's service treatment records (STRs) are negative for evidence of a right knee disorder.  

During a November 2007 VA examination, the Veteran reported a history of injuring her knees during service when shell fell on a boat deck.  She also reportedly blew out her knee(s) carrying five gallon containers to the boat deck.  The examiner diagnosed right knee strain but did not provide an opinion concerning its etiology.

A February 2012 VA-contracted examination confirmed the Veteran's diagnosis of right knee strain but the examiner opined that it is less likely than not that the right knee strain was incurred in or caused by an in-service injury, event, or illness or was proximately due to the Veteran's service-connected left knee patellofemoral syndrome.  The VA-contracted examiner opined that although the Veteran stated the knee disturbed her while sleeping during service, there was "no evidence to establish recurrence or chronicity of left knee pathology such that [the] veteran has to compensate and use more her right knee for her left knee."

In June 2012, the Board remanded the case for a medical opinion on whether the Veteran's right knee strain was directly caused by her service.  In March 2013, a VA physician opined that the Veteran's right knee disorder was less likely than not incurred in or caused by the left knee disorder.  The VA examiner noted review of the claims file, including service treatment records (STRs).  The rationale for the opinion was that the Veteran reported that her right knee pain started about 2 years ago and developed after prolonged left knee pain and compensating for it.  The examiner also noted that the STRs did not show evidence of a right knee disorder.  

The Board notes that VA's duty to assist includes obtaining a VA examination and/or opinion when it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c) (4).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In light of the cumulative record discussed above, the Board finds the November 2007 and February 2012 VA examination reports and the March 2013 VA opinion inadequate for adjudicative purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The November 2007 VA examiner diagnosed the Veteran with right knee strain but no etiology opinion was provided.  The February 2012 VA-contracted examiner failed to address whether the Veteran's right knee disability was aggravated by her service-connected left knee disability.  Lastly, although the March 2013 opinion provides a rationale for the opinion against direct service connection, the rationale supports service connection on a secondary basis but the examiner did not provide an opinion concerning service connection on a secondary basis.

In light of these circumstances, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records.

2. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all right knee disorders present during the period of the claim.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be provided to and reviewed by the VA examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion with respect to each right knee disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service or was caused or permanently worsened by her service-connected left knee disability.

For purposes of the opinions, the examiner should assume that the Veteran is a credible historian.

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	
	                                                                          (CONTINUED ON NEXT PAGE)




This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

